UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31341 Platinum Underwriters Holdings, Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0416483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) The Belvedere Building 69 Pitts Bay Road Pembroke, Bermuda HM 08 (Address of principal executive offices) (Zip Code) (441) 295-7195 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The registrant had 39,266,069 common shares, par value $0.01 per share, outstanding as of October 15, 2010. PLATINUM UNDERWRITERS HOLDINGS, LTD. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER30, 2010 TABLE OF CONTENTS Page PART I–FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September30, 2010 (Unaudited) and December31, 2009 1 Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 2 Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September30, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months Ended September30, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements for the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 36 PART II–OTHER INFORMATION Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 6. Exhibits 37 SIGNATURES 38 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Balance Sheets ($in thousands, except share data) (Unaudited) September30, 2010 December31, 2009 ASSETS Investments: Fixed maturity available-for-sale securities at fair value (amortized cost – $2,623,945 and $3,590,081, respectively) $ $ Fixed maturity trading securities at fair value (amortized cost – $161,567 and $136,426, respectively) Preferred stocks (cost – $nil and $1,879, respectively) – Short-term investments Total investments Cash and cash equivalents Accrued investment income Reinsurance premiums receivable Reinsurance recoverable on ceded losses and loss adjustment expenses Prepaid reinsurance premiums Funds held by ceding companies Deferred acquisition costs Deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Unpaid losses and loss adjustment expenses $ $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities Shareholders’ Equity Common shares, $.01 par value, 200,000,000 shares authorized, 39,266,069 and 45,942,639 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to the consolidated financial statements. - 1 - Platinum Underwriters Holdings, Ltd. and Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three and Nine Months Ended September30, 2010 and 2009 ($in thousands, except per share data) Three Months Ended September30, Nine Months Ended September30, Revenue: Net premiums earned $ $ Net investment income Net realized gains on investments Total other-than-temporary impairment losses ) Portion of impairment losses recognized in accumulated other comprehensive income (loss) ) Net impairment losses on investments ) Other income (expense) Total revenue Expenses: Net losses and loss adjustment expenses Net acquisition expenses Net changes in fair value of derivatives Operating expenses Net foreign currency exchange losses (gains) Interest expense Total expenses Income before income taxes Income tax expense (benefit) ) ) Net income Preferred dividends – – – Net income attributable to common shareholders $ $ Earnings per common share: Basic earnings per common share $ $ Diluted earnings per common share $ $ Comprehensive income: Net income $ $ Other comprehensive income – net change in unrealized gains and losses on available-for-sale securities, net of deferred taxes Comprehensive income $ $ Shareholder dividends: Preferred shareholder dividends declared $
